--------------------------------------------------------------------------------

Exhibit 10.2
Waste Connections, Inc.
Amended and Restated Senior Management Incentive Plan
 
Waste Connections, Inc. (the “Company”) hereby establishes the Waste
Connections, Inc. Amended and Restated Senior Management Incentive Plan (as
amended from time to time, the “Plan”). To the extent applicable, the Plan is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code of 1986, as amended and the regulations issued
thereunder (the “Code”).


Effective Date:
January 1, 2009
   
Term:
Until terminated by the Compensation Committee of the Board of Directors (the
“Committee”).  The Committee may terminate the Plan at any time; provided,
however that in the event of a Change in Control, the Committee may not
terminate the Plan during any performance period without payment of a pro rata
portion of any bonus based on the period of time elapsed during the performance
period and a determination of the Committee as to satisfaction of pro rata
Performance Goals (as defined below) for such period. The Committee in its
complete and sole discretion may adjust the Performance Goals if a Change in
Control results in a significant impact relative to such Performance Goals in
order to exclude or reduce the impact of such Change in Control. For purposes of
this Plan, “Change in Control” shall have the meaning set forth in the Company’s
Second Amended and Restated 2004 Equity Incentive Plan, as amended from time to
time and any replacement plan thereof (the “Equity Incentive Plan”).
   
Participants:
Senior executives of the Company as determined and selected by the Committee.
   
Purpose of Plan: 
(1) Attract and retain highly qualified individuals;
 
(2) Obtain from each the best possible performance;
 
(3) Establish a performance goal based on objective criteria;
 
(4) Further underscore the importance of achieving business objectives for the
short and long term;
 
(5) Tie such individual’s goals and interests to those of the Company and its
stockholders; and
 
(6) Include in such individual’s compensation package an annual incentive
component which is tied directly to the achievement of those objectives.

 
Administration:
 
The Plan shall be administered by the Committee. The Committee shall consist
solely of two or more members who shall qualify as “outside directors” under
Section 162(m) of the Code.
 
The Committee shall have full power to construe and interpret the Plan,
establish and amend rules and regulations for its administration, and perform
all other acts relating to the Plan, including the delegation of administrative
responsibilities, that it believes reasonable and proper and in conformity with
the purposes of the Plan.
 
Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and/or administration of the Plan shall be
final, conclusive and binding on all persons affected thereby.
 
Annual Performance Bonus:
 
Business Criteria
 
A Participant may receive a bonus payment under the Plan based upon the
attainment of performance objectives which are established by the Committee and
relate to one or more of the following corporate business criteria with respect
to the Company or any of its subsidiaries (the “Performance Goals”): (i) net
operating income or earnings (either before or after interest, taxes,
depreciation and amortization), (ii) earnings before interest and taxes as a
percentage of revenue; (iii) economic value-added (as determined by the
Committee), (iv) sales or revenue, (v) net income (either before or after
taxes), (vi) cash flow (including, but not limited to, operating cash flow and
free cash flow), (vii) return on capital, (viii) return on invested capital,
(ix) return on stockholders’ equity, (x) return on assets, (xi) stockholder
return, (xii) return on sales, (xiii) gross or net profit margin, (xiv)
productivity, (xv) revenue, (xvi) expense, (xvii) operating margin, (xviii)
operating efficiency, (xix) customer satisfaction, (xx) working capital
efficiency, (xxi) earnings per share, (xxii) price per share of common stock,
(xxiii) market share, (xxiv) gross profit, (xxv) gross profit margin, or (xxvi)
net cash provided by operating activities as a percentage of revenue, any of
which may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group.
 
1

--------------------------------------------------------------------------------


 
Bonus Determination
 
Any bonuses paid to Participants under the Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
objectives relating to the Performance Goals. Bonus formulas may be set for
performance periods of one or more fiscal years of the Company. A performance
period may be concurrent or consecutive. A Participant need not be employed on
the first day of a performance period. If a Participant becomes eligible to
participate in the Plan during a performance period, the Committee shall
determine if such Participant shall be eligible to participate in an award for
such performance period and whether or not such award may be prorated for such
period from the Participant’s date of hire or the date of such designation to
participate in the Plan, if later.
 
Bonus formulas for Participants shall be adopted for each performance period by
the Committee no later than the latest time permitted by Section 162(m) of the
Code (generally, for performance periods of one year or more, no later than 90
days after the commencement of the performance period) and while the performance
relating to the Performance Goal(s) remain substantially uncertain within the
meaning of Section 162(m) of the Code.
 
Although the Committee may in its sole discretion reduce a bonus payable to a
Participant pursuant to the applicable bonus formula, the Committee shall have
no discretion to increase the amount of a Participant’s bonus as determined
under the applicable bonus formula.
 
The maximum bonus payable to a Participant under the Plan shall not exceed 200%
of such Participant’s base salary or 125% of such amount if paid in restricted
stock units.
 
Additional Considerations
 
Once a bonus formula is established under the “Bonus Determination” section of
the Plan based on one or more of the Performance Goals, the Committee may with
the consent of the Participant establish (and once established, rescind, waive
or amend) additional conditions and terms of payment of awards (including but
not limited to the achievement of other financial, strategic or individual
goals, which may be objective or subjective) as it deems desirable in carrying
out the purposes of the Plan and may take into account such other factors as it
deems appropriate in administering any aspect of the Plan. However, the
Committee shall have no authority to increase the amount of a targeted award
granted to any Participant or to pay an award under the Plan if the Performance
Goal has not been satisfied.
 
Payment of Awards
 
The Annual Performance Bonus shall be paid in cash or, in lieu of paying an
Annual Performance Bonus in cash, the Committee, in its complete and sole
discretion, may choose to pay the Annual Performance Bonus in restricted stock
units (“RSUs”) issued under the Equity Incentive Plan. Under such circumstances,
the RSUs (based on the fair market value of the Company’s common stock on the
date of grant) shall be 125% of the earned cash bonus (rounded up to the nearest
whole share) to compensate the Participant for the risk and vesting period
associated with the underlying stock. The terms and conditions of the RSUs shall
be governed by and subject to the Equity Incentive Plan and the award agreement
entered into between the Participant and the Company.
 
No bonuses shall be paid to Participants unless and until the Committee makes a
certification in writing with respect to the attainment of the performance
objectives as required by Section 162(m) of the Code. No awards shall be paid
unless and until the Committee certifies, in writing, that the amounts payable
with respect to each award, and all awards in the aggregate, do not exceed the
limitations set forth in the “Bonus Determination” section of the Plan and that
the amount payable to each Participant does not exceed the amount of the
targeted award granted to the Participant at the beginning of the performance
period. Awards shall be paid as soon as practicable following the end of the
performance period, but in no event shall payment be made later than two and one
half months following the end of the performance period.
 
2

--------------------------------------------------------------------------------


 
Annual Long-Term Incentive Grant of Equity
 
Each Participant in the Plan shall also receive an annual Long-Term Incentive
Grant (“LTI Grant”) of RSUs subject to a vesting schedule approved by the
Committee, which may be based upon the attainment of performance objectives
which are established by the Committee and relate to one or more of the
Performance Goals. The objective of the LTI Grant is to supplement each
Participant’s base salary and Annual Performance Bonus in order to maintain
total compensation at the Committee’s targeted percentile of a peer group.
 
Guidelines and Procedures
 
A.
Waste Connections fully intends to comply with the Plan, but except as otherwise
provided herein reserves the right to alter, amend, cancel the Plan entirely or
direct the discontinuance of awards either temporarily or permanently at any
time at the sole discretion of the Committee; provided, however, that no
amendment of the Plan that changes the maximum award payable to any Participant
or all Participants in the aggregate, as set forth in the “Bonus Determination”
section herein, or materially amends the definition of Performance Goals under
the “Business Criteria” section herein, shall be effective before approval by
the affirmative vote of a majority of shares voting at a meeting of the
shareholders of the Company.
B.
Participants who receive Annual Performance Bonuses and/or an LTI Grant must be
employed by Waste Connections as a full time employee, be “actively at work” and
currently on the payroll of Waste Connections at the time of payment and grant.
Participants who terminate employment with the Company (regardless of the reason
for termination) forfeit all participation in the Plan. Notwithstanding any of
the foregoing in this Section, in the discretion of the Committee, awards may be
paid to Participants whose employment has terminated after the beginning of the
period for which an award is made due to disability, or to the designee or
estate of a Participant who died during such period.
C.
Bonus calculations will be based on the Participant’s base salary as of February
1 of each Plan year, or such Participant’s beginning base salary after such date
if he or she subsequently becomes eligible for the Plan.
D.
Waste Connections reserves the right to pay or not to pay bonuses at the sole
discretion of the Committee. Nothing contained in the Plan shall confer upon any
person any claim or right to any payments hereunder.
E.
The Plan shall be unfunded. Amounts payable under the Plan are not and will not
be transferred into a trust or otherwise set aside. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan. Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.
F.
It is the intent of the Company’s Board of Directors that the terms and
provisions of the Plan shall supersede any contrary terms of a Participant’s
employment agreement regarding the size and timing of any discretionary annual
performance bonuses payable to the Participant; provided, however, that all
other terms and conditions of each Participant’s employment agreement shall
remain in full force and effect. Acceptance of an Annual Performance Bonus under
the Plan shall constitute agreement between the Company and a Participant
regarding the same.
G.
Nothing contained in the Plan shall prohibit the Company from granting awards or
authorizing other compensation to any person under any other plan or authority
or limit the authority of the Company to establish other special awards or
incentive compensation plans providing for the payment of incentive compensation
to employees (including those employees who are eligible to participate in the
Plan).
H.
No awards shall be paid under the Plan unless and until the Company’s
stockholders shall have approved the Plan and the Performance Goals as required
by Section 162(m) of the Code.

 
3

--------------------------------------------------------------------------------


 
I.
Neither the Plan, nor the adoption or operation of the Plan, nor any documents
describing or referring to the Plan (or any part hereof) shall confer upon any
Participant any right to continue in the employ of the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without cause. No individual to whom an award has
been made or any other party shall have any interest in the cash or any other
asset of the Company prior to such amount being paid. No right or interest of
any Participant shall be assignable or transferable, or subject to any claims of
any creditor or subject to any lien.
J.
The Company shall deduct all federal, state and local taxes required by law or
Company policy from any award paid hereunder.
K.
It is the intent of the Company that the Plan and awards made hereunder shall
satisfy and shall be interpreted in a manner that satisfies any applicable
requirements as performance-based compensation within the meaning of Section
162(m) of the Code. Any provision, application or interpretation of the Plan
that is inconsistent with this intent to satisfy the standards in Section 162(m)
of the Code shall be disregarded.
L.
Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.
M.
The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of California (without regard to principles of conflicts of law).


4